Citation Nr: 0003213	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  93-22 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from September 1984 to June 
1988 and from February 1989 to August 1992.  He had service 
in Saudi Arabia from August 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the RO 
in St. Petersburg, Florida which denied service connection 
for psychiatric disability, claimed as PTSD.  The veteran 
subsequently moved to Ohio, and the claims folder was 
thereupon transferred to the RO in Cleveland, Ohio.  

The Board remanded this case in September 1995 for further RO 
development.  Thereafter, the veteran moved to Colorado and 
his claims folder was transferred to the RO in Denver, 
Colorado.  The case is again before the Board for appellate 
consideration at this time.  


FINDINGS OF FACT

1.  The veteran currently has a variously diagnosed acquired 
psychiatric disorder, and diagnoses have included PTSD.  

2.  It is reasonably possible that the veteran's current 
acquired psychiatric disorder developed during service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's behalf, 
a variously diagnosed acquired psychiatric disorder was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303(d) 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

The veteran's periods of service included a period of service 
in Saudi Arabia from August 1990 to April 1991.  His form DD 
214 lists his primary military occupational specialty as a 
wire service installer.  

Service medical records for the veteran's first period of 
active duty are not available despite several unsuccessful 
attempts by the RO to obtain these records.  On the veteran's 
January 1989 examination prior to entrance onto his second 
period of active duty, he was evaluated as psychiatrically 
normal.  Review of the service medical records for the 
veteran's second period of active service reveals that the 
veteran was seen in July and November 1990 at the community 
mental health clinic of a military facility.  (No treatment 
records regarding these visits to a mental health clinic 
could be obtained).  On a medical care questionnaire of 
August 1991, the veteran reported that he had suffered from 
depression while in the Southwest Asia region.  In June 1992 
the veteran was seen for complaints of "freaking out" and 
fears of losing control.  He was said to fear acting out 
against his wife.  It was said that the veteran desired 
admission to the hospital, but he was noted to be not at risk 
of harming himself and would not be at risk of harming his 
wife if he had time to calm down.  A mental status 
examination was within normal limits except for much anger.  
The veteran was noted to calm down significantly during the 
interview.  The assessment was transient disturbance.  On an 
August 1992 Medical Board physical examination, the veteran 
was evaluated as psychiatrically normal.  In the Medical 
History section of this examination the veteran stated that 
he had been treated for post-traumatic stress.  

On VA psychiatric examination in January 1993, the veteran 
complained of insomnia aggravated every night by having to 
check the clock at the time that he was subjected to SCUD 
rocket attacks while serving in the Persian Gulf.  He said 
that, at that time, he was subjected to up to 10 SCUD attacks 
a night for two months.  The veteran also said that, during 
service, he sought counseling because of irritability and 
concern about physical and mental abuse of his family.  In 
addition, the veteran reported being very sensitive to loud 
noises and sirens.  He also complained of being very 
forgetful.  The veteran gave a five-year history of chronic 
low level anxiety with nail biting,  He also said that he had 
had panic attacks while in the Persian Gulf.  The veteran 
also reported a fear of dying, a fear of sharks, and a fear 
of terrorist attacks while in the Persian Gulf, which caused 
him to constantly check behind his back.  He also said that 
he constantly checked locks.  Ideas of reference were 
reported.  No nightmares were reported, but the veteran said 
that he had flashbacks of his combat experiences.  He also 
complained of being moody and emotionally labile.  Guilt 
feelings were reported, which were related to a feeling of 
not having properly finished the war in the Persian Gulf.  
Irritability was also reported, as were a fair appetite and a 
lack of motivation.  After mental status evaluation, the 
diagnoses on Axis I included PTSD.  The diagnosis on Axis II 
included histrionic personality disorder.  

In November 1993 the veteran was hospitalized at a VA 
facility with a chief complaint of depression and a suicide 
attempt.  He reported increased depression since February 
1991.  At discharge, the diagnoses included unresolved anger 
issues.  

In an October 1995 statement and accompanying questionnaire, 
the veteran essentially reported that he was assigned to the 
593rd Signal Company of the 11th Signal Battalion during 
January and February 1991.  He said that, at that time he was 
stationed in Riyadh, Saudi Arabia.  He indicated that he was 
under bombardment in nine SCUD missile attacks during that 
period.  The veteran also said that, on one occasion in 
January 1991, he witnessed five or six SCUD missile 
explosions.  

In October 1996 a statement was received from the Director of 
the Environmental Support Group, Department of the Army, U.S. 
Army and Joint Services Environmental Support Group, along 
with an extract from a report documenting SCUD attacks in 
Saudi Arabia during Operation Desert Storm.  It was revealed 
that Riyadh, Saudi Arabia was the main base area for the 
593rd Signal Company and that the veteran's DA Form 2-1 
showed that he was assigned to this unit at that time.  The 
extract showed that a number of SCUD missiles exploded in or 
around Riyadh during the period from January 18 to February 
22, 1991.  

On a January 1997 VA psychiatric examination, the veteran 
complained of sleeping problems, bad dreams, and weight 
fluctuations.  He also said that he had difficulty holding on 
to jobs and had regular bouts of depression.  The veteran 
indicated that he dreamt of SCUD missiles exploding and 
seeing oil fires burning about two or three times a week.  At 
the conclusion of the examination, the examiner said that the 
veteran's sleeping difficulties were the result of his work 
schedule and his appetite and weight fluctuations were 
secondary to alcohol abuse and marijuana abuse.  The 
diagnosis on Axis I were alcohol abuse, continuous; marijuana 
abuse, continuous, and sleep disorder secondary to work type.  

On further VA psychiatric examination in January 1997, the 
veteran said that he was a wire installer in the desert and 
was never involved in direct combat.  He never shot at anyone 
and was never shot at.  He was involved in SCUD bombardments.  
The veteran said that, at one point, he looked out of his 
bunker and saw four SCUD missiles blowing up when Patriot 
missiles intercepted them.  He said that he was terribly 
frightened by that experience.  It was reported that the 
veteran thought about the Gulf War all the time and said that 
he dreams about the war two or three times a week.  He also 
said that he had flashbacks of the war every time a tornado 
siren was sounded.  The veteran also reported that loud 
noises caused flashbacks.  He made no special effort to avoid 
thoughts or feelings associated with the war.  He was able to 
watch war movies.  He said that sometimes he could not recall 
certain events of the trauma associated with his PTSD claim, 
but could recall them on other occasions.  The veteran had 
not lost interest in significant activities and he said that 
he had always been a loner.  He did not have a restricted 
affect, but he did feel that his future was not too good.  He 
had frequent waking during the night but always fell back to 
sleep.  He also had irritability and outbursts of rage.  The 
veteran also complained of trouble concentrating, by which he 
meant that he was easily bored.  When startled, the veteran 
would get ready to hit the person but never actually did.  It 
was also reported that the veteran had been given the MMPI 
test in January 1997.  The test was reported to be invalid 
because the veteran endorsed a large number of contradictory 
beliefs and statements.  The diagnoses on Axis I were alcohol 
dependence in remission and onychophagia.  The diagnoses on 
Axis II were borderline personality disorder and paranoid 
personality disorder.  The examiner did not believe that the 
veteran was exposed to sufficient stressors to justify a 
diagnosis of PTSD.  

In June 1997, the veteran was treated by the VA as an 
outpatient for anger, isolation, and violent behavior.  He 
also complained of sleeping difficulties, decreased energy, 
deceased appetite, and motivation problems.  He also 
complained of nightmares and flashbacks of his combat 
experiences but could not pinpoint a specific event saying, 
"It just freaked me out".  The diagnoses on Axis I were 
PTSD and rule out major depression.  When seen later in June 
1997, the examiner said that the veteran's symptoms were more 
suggestive of major depressive disorder, perhaps exacerbated 
by a recent relocation.  His angry outbursts and irritability 
also raised a question of bipolar disorder.  Although the 
veteran did describe symptoms of PTSD, the physician was less 
impressed that this disorder was the cause of the veteran's 
current distress.  

After VA psychiatric examination in October 1997, the 
examiner said that the veteran had some complaints that were 
very suggestive of PTSD.  It was said that his mental status 
examination was consistent with that diagnosis, but it was 
felt that appropriate stressors were lacking and that the 
veteran did not have the full syndrome of PTSD.  It appeared 
that his symptoms could be explained by a diagnosis of 
dysthymic disorder.  The diagnosis on Axis I included 
dysthymic disorder.  

In an addendum to the October 1997 examination, the examining 
physician said that a review of the claims folder supported a 
finding of a mood disorder, diagnosed as a dysthymic 
disorder.  The physician could find no evidence to support 
any relationship between this disorder and the veteran's 
military service.  The veteran's alcohol and marijuana abuse 
supported a diagnosis of a personality disorder made on the 
January 1997 psychiatric examination and the dysthymic 
disorder was considered to be, more likely than not, 
secondary to the personality disorder.  


II.  Legal Analysis.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  

Service connection may be granted for disease diagnosed after 
service when the evidence indicates that the disease was 
incurred during active service.  38 C.F.R. § 3.303(d) (1999).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
stressor during service.  If the evidence establishes that 
the veteran engaged with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardship of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor during service.  38 C.F.R. § 3.304(f).  

The United States Court of Appeals for Veterans Claims 
(Court), citing 38 C.F.R. § 3.304(f), has discussed the three 
requisite elements for establishing service connection for 
PTSD: (1) A current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed inservice stressor);  (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Initially, the Board notes that at the time of the September 
1995 remand, the evidence of record showed a diagnosis of 
PTSD rendered after a January 1993 psychiatric examination.  
The record at that time also indicated that the veteran 
served in the war zone during the Persian Gulf Conflict, and 
he reported as a stressor the fact that he was stationed in 
Riyadh, Saudi Arabia during the Persian Gulf Conflict and was 
exposed to SCUD missile attacks.  For purposes of 
establishing a well-grounded claim, the veteran's statements 
regarding stressors are to be presumed true.  King v. Brown, 
5 Vet. App. 19 (1993).  Since the veteran's claim for service 
connection for PTSD was considered to be at least potentially 
well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
the Board remanded this case for further development which 
included a VA psychiatric examination.  The record indicates 
that the veteran has been afforded three VA psychiatric 
examinations subsequent to the Board's remand of September 
1995.  Since that is the case, the Board finds that the VA 
has fulfilled its duty to assist the veteran as required by 
38 U.S.C.A. § 5107(a) and no further development by the RO of 
the veteran's claim for service connection for PTSD is 
necessary.  

In this case there is a question as to whether the veteran 
actually has PTSD in addition as to whether the reported 
stressor in service was sufficient to cause PTSD.  However, 
other facts are more clear.  First, the reported stressor has 
been verified.  Second, the veteran had psychiatric treatment 
during service for non specific symptoms which were not 
classified as being a neurosis.  There was a VA psychiatric 
diagnosis of PTSD in January 1993, within six months after 
discharge from service.  PTSD is a neurosis.  

Thereafter, we have two VA psychiatric examinations in 
January 1997 which failed to diagnose an acquired psychiatric 
disorder.  Service connection may not be granted for a 
personality disorder.  38 C.F.R. § 3.303(c) (1999).  In June 
1997, we have VA outpatient treatment for psychiatric 
symptoms believed to represent PTSD, and later to represent 
major depression or a bipolar disorder.  All of these 
diagnoses represent an acquired psychiatric disorder.  On an 
October 1997 VA examination, we have a diagnosis of a 
dysthymic disorder, with the physician further stating that 
the complaints and psychiatric findings were also consistent 
with PTSD.  

In terms of psychiatric treatment in service, various 
diagnoses of an acquired psychiatric disorder commencing 
within 6 months after service and continuing up to the 
current time, verification of a reported stressor in service, 
and a distinct possibility that PTSD is present currently, 
there is too much here to say that the preponderance of the 
evidence is against the claim.  Resolving reasonable doubt in 
the veteran's behalf, we conclude that it is at least as 
likely as not that a variously diagnosed acquired psychiatric 
disorder developed during service.  


ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed, is granted.  




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



